DETAILED ACTION
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Chapuis (US 7,315,157) and Rader et al. (US 10,033,272) are considered as the closest prior art to the claimed invention. Chapuis (Title, Abstract, and Fig. 1) discloses a switched mode power supply 10, comprising: a pair of input terminals for receiving an input voltage Vin; a pair of output terminals for output providing an output voltage Vo; at least one switch (12, 14) coupled between the pair of input terminals and output terminals; and a digital control circuit 30, wherein the digital control circuit includes an ADC 32, a digital controller 34, and a digital pulse width modulator 36 (col. 4, lines 18-67).  Rader et al. (Figs. 1, 2, and 4) discloses an electronic device (100 of Fig. 1 or 400 of Fig. 4), comprising: an input sensor 102, a buck converter 104 (see, Fig. 2), and an output sensor 106, a memory 108, and a processor 110. The electronic device 100 connects to a load 120. The electronic device receives an input power 130, performs conversion of the input power 130 using the buck converter 104, and provides an output power 132 to the load 120 (col. 6, lines 55-67; col. 9, lines 29-47; col. 11, lines 54-67; and col. 12, lines 25-35).
 
	Regarding claims 1-15, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “an interface for receiving a user configurable current setting; and a control circuit coupled with the interface, the ADC and the at least one switch, the control circuit configured to: determine a raw digital value of the ADC that corresponds to the received current setting by processing an iterative loop; and turn on and turn off the at least one switch according to the determined raw digital value and the output digital value of the ADC, to supply an output current at the pair of output terminals that corresponds to the received current setting” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 16-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “ receiving, via the external interface, a user configurable current setting; processing an iterative loop to determine a raw digital value of the ADC that corresponds to the received current setting; and turning on and turning off the at least one switch according to the determined raw digital value and the output digital value of the ADC, to supply an output current at the pair of output terminals that corresponds to the received current setting” is not found in the prior art of record. Therefore, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809